Exhibit 10.2

Execution Copy

OMNIBUS AMENDMENT No. 4

THIS OMNIBUS AMENDMENT NO. 4, dated as of May 20, 2016 (this “Amendment”) is
entered into by and among the Transaction Parties (defined below) and relates to
the following transaction documents (the “Transaction Documents”), in each case
as the same may be amended, restated modified and/or supplemented from time to
time: (1) the Third Amended and Restated Indenture and Servicing Agreement,
dated as of September 1, 2014, by and among Marriott Vacations Worldwide Owner
Trust 2011-1, as issuer (the “Issuer”), Marriott Ownership Resorts, Inc., as
servicer (the “Servicer” or “MORI”), and Wells Fargo Bank, National Association,
as indenture trustee (the “Indenture Trustee”) and as back-up servicer (the
“Back-Up Servicer”) (the “Indenture”); (2) the Second Amended and Restated Note
Purchase Agreement, dated September 15, 2014, by and among the Issuer, the
Servicer, MORI SPC Series Corp., as seller (the “Seller”), Marriott Vacations
Worldwide Corporation, as performance guarantor (the “Performance Guarantor” or
“MVW”), the Purchasers (as defined in the Transaction Documents) and Deutsche
Bank AG, New York Branch, as administrative agent (the “Administrative Agent”)
(the “Note Purchase Agreement”); (3) the Second Amended and Restated Purchase
Agreement, dated as of September 1, 2014, by and between MORI and the Seller
(the “Purchase Agreement”); (4) the Second Amended and Restated Sale Agreement,
dated as of September 1, 2014, by and between the Seller and the Issuer (the
“Sale Agreement”); (5) the Second Amended and Restated Performance Guaranty,
dated as of September 1, 2014, by the Performance Guarantor in favor or the
Issuer and the Indenture Trustee (the “Performance Guaranty”); (6) the Custodial
Agreement, dated as of September 1, 2011, by and among Wells Fargo Bank,
National Association, as custodian (the “Custodian”), the Issuer, the Indenture
Trustee and the Servicer (the “Custodial Agreement”); (7) the Administration
Agreement, dated as of September 1, 2011, by and among the Issuer, MORI, as
administrator (the “Administrator”), the Indenture Trustee and Wilmington Trust,
National Association, as owner trustee (the “Owner Trustee”) (the
“Administration Agreement”); (8) the Amended and Restated Trust Agreement, dated
September 28, 2011, by and between MVCO Series LLC, as owner (the “Owner” and
together with the Issuer, MORI, MVW, the Seller, the Performance Guarantor, the
Administrative Agent, the Indenture Trustee, the Servicer, the Administrator,
the Back-Up Servicer, the Custodian, the Owner Trustee, the Purchasers and the
Funding Agents, the “Transaction Parties”) and the Owner Trustee (the “Trust
Agreement”); and (9) any other ancillary documents, agreements, supplements
and/or certificates entered into or delivered in connection with the foregoing.

RECITALS

WHEREAS, the Transaction Parties desire to amend the Third Amended and Restated
Standard Definitions attached or incorporated into each of the Transaction
Documents (the “Third Amended and Restated Standard Definitions”) in the manner
set forth herein.



--------------------------------------------------------------------------------

WHEREAS, the Transaction Parties party to the Note Purchase Agreement desire to
amend the Note Purchase Agreement in the manner set forth herein.

WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:

Section 1.01. Amendment to the Standard Definitions

The following definitions shall replace the corresponding definition in the
Third Amended and Restated Standard Definitions:

““Adjusted LIBOR Rate” shall mean, with respect to any Interest Accrual Period,
the sum of (A) the Applicable Percentage and (B) a rate per annum equal to the
rate (rounded upwards, if necessary, to the next higher 1/100 of 1%) obtained by
dividing (i) the LIBOR Rate for such Interest Accrual Period by (ii) a
percentage equal to 100% minus the reserve percentage (rounded upward to the
next 1/100th of 1%) in effect on such day and applicable to the Alternate
Purchaser or related Liquidity Provider for which this rate is calculated under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “eurocurrency liabilities”). The
Adjusted LIBOR Rate shall be adjusted automatically as of the effective date of
any change in such reserve percentage.”

““Carrying Costs” shall mean, with respect to any Interest Accrual Period, the
sum (without duplication) of the following amounts determined on an accrual
basis in accordance with GAAP consistently applied:

(x) with respect to any Purchaser Group, (a) the amount of interest accrued with
respect to the portion of the Purchaser Invested Amount funded by the Conduit
which is a member of such Purchaser Group at a rate equal to the CP Rate
applicable to such Conduit for such Interest Accrual Period and (b) the amount
of interest accrued with respect to the portion of the Purchaser Invested Amount
funded by any Alternate Purchaser which is a member of such Purchaser Group or
any Liquidity Provider with respect to such Conduit at either the Adjusted LIBOR
Rate or the Bank Base Rate, as applicable in accordance with Section 2.8(a) of
the Note Purchase Agreement; and

(y) with respect to any Non-Conduit Committed Purchaser, the amount of interest
accrued with respect to its Purchaser Invested Amount at the LIBOR Rate or the
LIBOR Rate plus the Applicable Percentage, as applicable, in accordance with
Section 2.8(a) of the Note Purchase Agreement;

provided, however, that following the occurrence of an Event of Default, the
Carrying Costs with respect to any Purchaser Group or Non-Conduit Committed
Purchaser shall be determined in accordance with Section 2.8(b) of the Note
Purchase Agreement.

The Carrying Costs for any Interest Accrual Period determined by reference to
the applicable CP Rate shall be calculated using an estimate for the days in
such Interest Accrual Period remaining after the date on which the applicable
Funding Agent notifies the Administrative Agent of the applicable Carrying Costs
pursuant to Section 2.8(a)(v) of the Note Purchase

 

2



--------------------------------------------------------------------------------

Agreement. On or before the day on which the applicable Funding Agent is
required to notify the Administrative Agent of the applicable Carrying Costs
with respect to the next succeeding Interest Accrual Period, such Funding Agent
or shall re-determine the Carrying Costs in respect of the prior Interest
Accrual Period and if such re-determined amount is higher or lower than the
Carrying Costs initially reported as described above, such Funding Agent or
shall advise the Administrative Agent of the re-determined Carrying Costs,
specifying the amount of any Carrying Costs Underpayment or any Carrying Costs
Overpayment.”

““LIBOR Rate” shall mean, for an Interest Accrual Period, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Page
LIBOR01 of the Reuters screen (or any successor page) as the London interbank
offered rate administered by ICE for deposits in U.S. dollars for a term of one
month at approximately 11:00 A.M. (London time), on the related LIBOR
Determination Date; provided, however, if more than one rate is specified on the
applicable page or screen, the applicable rate shall be the arithmetic mean of
all such rates. If for any reason such rate is not available, the term “LIBOR
Rate” shall mean, for any LIBOR Determination Date, the rate at which deposits
in U.S. dollars are offered to the applicable Non-Conduit Committed Purchaser in
the London interbank market at approximately 11:00 A.M. (London time) on such
day, for a term of one month. If the calculation of LIBOR Rate results in a
LIBOR Rate of less than zero percent (0%), LIBOR Rate shall be deemed to be zero
percent (0%) for all purposes under the Facility Documents.”

The following definitions shall be added to the Third Amended and Restated
Standard Definitions in the appropriate alphabetical order:

““ICE” means the ICE Benchmark Administration Limited (or the successor thereto
if the ICE Benchmark Administration Limited is no longer making LIBOR
available).”

““LIBOR Determination Date” shall mean with respect to any Interest Accrual
Period, the second Business Day prior to the first day of such Interest Accrual
Period, or if such day is not a London Business Day, then the immediately
preceding London Business Day.”

Section 1.02. Amendment of the Note Purchase Agreement

Section 2.8(a)(iii) of the Note Purchase shall be amended by deleting the same
in its entirety and replacing it with:

“If any Liquidity Provider acquires from a Conduit an interest in any portion of
the Purchaser Invested Amount funded by such Conduit, or, the Alternate
Purchasers in any Purchaser Group fund any portion of the Purchaser Invested
Amount with respect to such Purchaser Group pursuant to this Agreement, then,
prior to the occurrence of an Event of Default, the initial Funding Period
applicable to such portion of such Purchaser Invested Amount shall be a period
of not greater than 14 days and such portion of such Purchaser Invested Amount
shall accrue interest at the Bank Base Rate. Thereafter, so long as no Event of
Default shall have occurred, interest shall accrue on such portion of such
Purchaser Invested Amount at the Adjusted LIBOR Rate for the applicable Interest
Accrual Period. At any time following the date on which a Liquidity Provider or
Alternate Purchaser is accruing interest at the Adjusted LIBOR Rate, the Issuer,
in its sole discretion, may replace such Liquidity Provider or Alternate
Purchaser with (x) an Additional Conduit and the Related Additional Alternate
Purchasers, (y) an Additional Non-Conduit Committed Purchaser or (z) an existing
Conduit, Alternate Purchaser or Non-Conduit Committed Purchaser.”

 

3



--------------------------------------------------------------------------------

Section 2.8(a)(iv) of the Note Purchase shall be amended by deleting the same in
its entirety and replacing it with:

“Prior to the occurrence of an Event of Default, the amount of any Purchaser
Invested Amount with respect to a Non-Conduit Committed Purchaser shall accrue
interest during an Interest Accrual Period at a rate per annum equal to the
LIBOR Rate with respect to each such Interest Accrual Period; provided; however,
that on any date prior to the occurrence of an Event of Default on which more
than 50% of the Outstanding Note Balance is funded by one or more Liquidity
Providers and/or Alternate Purchasers, each Non-Conduit Committed Purchaser may
elect, in its sole discretion, by delivering written notice to the Issuer and
Administrative Agent (a “Pricing Increase Notice”), to have the Purchaser
Invested Amount with respect to such Non-Conduit Committed Purchaser accrue
interest for each succeeding Interest Accrual Period that more than 50% of the
Outstanding Note Balance is funded by one or more Liquidity Providers and/or
Alternate Purchasers at a rate per annum equal to the LIBOR Rate with respect to
such Interest Accrual Period plus the Applicable Percentage. At any time
following delivery of a Pricing Increase Notice by a Non-Conduit Committed
Purchaser, such Non-Conduit Committed Purchaser (A) in its sole discretion, may,
or (B) if less than 50% of the Outstanding Note Balance is funded by one or more
Liquidity Providers and/or Alternate Purchasers shall, rescind such election by
delivering written notice thereof to the Issuer and the Administrative Agent (a
“Pricing Increase Rescission”). To the extent that the Issuer obtains a rating
on the Notes and such rating reduces the funding costs of the Alternate
Purchasers and Liquidity Providers related to a Conduit, such Non-Conduit
Committed Purchaser agrees, in good faith, to deliver a Pricing Increase
Rescission to the extent agreed upon between the Issuer and such Non-Conduit
Committed Purchaser. At any time following its receipt of a Pricing Increase
Notice, the Issuer, in its sole discretion, may replace the Non-Conduit
Committed Purchaser that delivered such notice with (x) an Additional Conduit
and the Related Additional Alternate Purchasers, (y) an Additional Non-Conduit
Committed Purchaser or (z) an existing Conduit, Alternate Purchaser or
Non-Conduit Committed Purchaser.”

Section 2.8(c) of the Note Purchase shall be amended by deleting the same in its
entirety and replacing it with:

“Eurodollar Rate Protection. If a Funding Agent is unable to obtain on a timely
basis the information necessary to determine the LIBOR Rate for an Interest
Accrual Period, such Funding Agent shall forthwith notify the Alternate
Purchasers in the Purchaser Group with respect to which it is acting as Funding
Agent and the Issuer that the Adjusted LIBOR Rate cannot be determined for such
Interest Accrual Period, and, while such circumstances exist, any portion of the
Purchaser Invested Amount with respect to such Purchaser Group which would
otherwise accrue interest at the Adjusted LIBOR Rate pursuant to Section 2.8(a)
hereof during such period shall instead accrue interest at the Bank Base Rate.

If a Non-Conduit Committed Purchaser is unable to obtain on a timely basis the
information necessary to determine the LIBOR Rate for any Interest Accrual
Period, such Non-Conduit Committed Purchaser shall forthwith notify the Issuer
that the LIBOR Rate cannot be determined for such Interest Accrual Period, and,
while such circumstances exist, the portion of the Purchaser Invested Amount
with respect to such Non-Conduit Committed Purchaser which would otherwise
accrue interest at the LIBOR Rate pursuant to Section 2.8(a) hereof during such
period shall instead accrue interest at the Base Rate and the portion, if any,
of the Purchaser Invested Amount with respect to such Non-Conduit Committed
Purchaser which would otherwise accrue interest at the LIBOR Rate plus the
Applicable Percentage pursuant to Section 2.8(a) hereof during such period shall
instead accrue interest at the Bank Base Rate.

If any Alternate Purchaser or Liquidity Provider notifies the applicable Funding
Agent that it is unable to obtain matching deposits in the London interbank
market to fund its purchase or maintenance of any portion of the Purchaser
Invested Amount funded by such Alternate Purchaser or Liquidity Provider or that
the Adjusted LIBOR Rate applicable to any portion of such Purchaser Invested
Amount will not adequately reflect the cost to such Alternate Purchaser or
Liquidity Provider of funding or maintaining such portion of such Purchaser
Invested Amount for any

 

4



--------------------------------------------------------------------------------

Interest Accrual Period, then such Funding Agent shall forthwith so notify the
Issuer, whereupon such portion of such Purchaser Invested Amount that would
otherwise accrue interest at the Adjusted LIBOR Rate pursuant to Section 2.8(a)
hereof shall instead accrue interest at the Bank Base Rate. If any Non-Conduit
Committed Purchaser determines that it is unable to obtain matching deposits in
the London interbank market to fund the purchase or maintenance of its Purchaser
Invested Amount or that the LIBOR Rate will not adequately reflect the cost to
such Non-Conduit Committed Purchaser of funding or maintaining its Purchaser
Invested Amount, then such Non-Conduit Committed Purchaser shall forthwith so
notify the Issuer, whereupon the portion of the Purchaser Invested Amount of
such Non-Conduit Committed Purchaser that would otherwise accrue interest at the
LIBOR Rate pursuant Section 2.8(a) hereof to shall instead accrue interest at
the Base Rate and the portion, if any, of the Purchaser Invested Amount with
respect to such Non-Conduit Committed Purchaser which would otherwise accrue
interest at the LIBOR Rate plus the Applicable Percentage pursuant to
Section 2.8(a) hereof shall instead accrue interest at the Bank Base Rate.”

Section 2.01. Representations and Warranties

MVW, MORI, the Seller and the Issuer hereby represent and warrant to each of the
other Transaction Parties that, after giving effect to this Amendment: (a) the
representations and warranties set forth in each of the Transaction Documents by
each of MVW, MORI, the Seller and the Issuer are true and correct in all
material respects on and as of the date hereof, with the same effect as though
made on and as of such date (except to the extent that any representation and
warranty expressly relates to an earlier date, then such earlier date), (b) on
the date hereof, no Default has occurred and is continuing, and (c) the
execution, delivery and performance of this Amendment in accordance with its
terms and the consummation of the transactions contemplated hereby by any of
them do not and will not (i) require any consent or approval of any Person,
except for consents and approvals that have already been obtained, (ii) violate
any applicable law, or (iii) contravene, conflict with, result in a breach of,
or constitute a default under their organization documents, as the same may have
been amended or restated, or contravene, conflict with, result in a breach of or
constitute a default under (with or without notice or lapse of time or both) any
indenture, agreement or other instrument, to which such entity is a party or by
which it or any of its properties or assets may be bound.

Section 2.02. References in all Transaction Documents.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.

Section 2.03. Counterparts.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

Section 2.04. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN

 

5



--------------------------------------------------------------------------------

THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

THE PARTIES HERETO EACH SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK
STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE AMONG ANY
OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR THE FACILITY
DOCUMENTS.

Section 2.05. Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

Section 2.06. Continuing Effect.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.

Section 2.07. Successors and Assigns.

This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.

Section 2.08 No Bankruptcy Petition.

(a) Each party hereto hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all outstanding Related
Commercial Paper or other indebtedness of a Conduit, it will not institute
against, or join any other Person in instituting against a Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States or any other jurisdiction with authority over such Conduit.
The provisions of this Section 2.08(a) shall survive the termination of this
Amendment.

 

6



--------------------------------------------------------------------------------

(b) Each party hereto hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all Notes and Exchange
Notes, it will not institute against, or join any other Person in instituting
against the Issuer or the Seller any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The provisions of this
Section 2.08(b) shall survive the termination of this Amendment.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.

 

   MARRIOTT VACATIONS WORLDWIDE    OWNER TRUST 2011-1, as Issuer    By:   
Wilmington Trust, National Association,       not individually, but solely in
its capacity as       Owner Trustee       By:   

/s/ Rachel L. Simpson

      Name:    Rachel L. Simpson       Title:    Vice President    Address for
notices:    c/o Wilmington Trust, National Association    1100 North Market
Street    Wilmington, Delaware 19801    Attention: Rachel L. Simpson   
Telephone Number: (302) 636-6128    Facsimile Number: (302) 636-4140    MORI SPC
SERIES CORP., as Seller    By:   

/s/ Greg A. Langford

   Name:    Greg A. Langford    Title:    President    Address for notices:   
6649 Westwood Boulevard    Orlando, Florida 32821    Attention: General Counsel
   Telephone: (407) 206-6000    Facsimile: (407) 513-6680



--------------------------------------------------------------------------------

MARRIOTT OWNERSHIP RESORTS, INC., in its individual capacity and as Servicer and
Administrator By:  

/s/ Joseph J. Bramuchi

Name:   Joseph J. Bramuchi Title:   Vice President Address for notices: 6649
Westwood Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone:
(407) 206-6000 Facsimile: (407) 513-6680 MARRIOTT VACATIONS WORLDWIDE
CORPORATION, as Performance Guarantor By:  

/s/ Joseph J. Bramuchi

Name:   Joseph J. Bramuchi Title:   Vice President Address for notices: 6649
Westwood Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone:
(407) 206-6000 Facsimile: (407) 513-6680



--------------------------------------------------------------------------------

MVCO SERIES LLC, as Owner By:  

/s/ Greg A. Langford

Name:   Greg A. Langford Title:   President Address for notices: 6649 Westwood
Boulevard Orlando, Florida 32821 Attention: General Counsel Telephone:
(407) 206-6000 Facsimile: (407) 513-6680



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, Back-Up Servicer
and Custodian By:  

/s/ Jennifer C. Westberg

Name:   Jennifer C. Westberg Title:   Vice President Address for notices: Wells
Fargo Bank, National Association MAC N9311-161 Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479 Attention:         Corporate Trust
            Services/Asset-Backed Administration Facsimile Number:     (612)
667-3539 Telephone Number:    (612) 667-8058 WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity, but solely as Owner Trustee By:  

/s/ Rachel L. Simpson

Name:   Rachel L. Simpson Title:   Vice President Address for notice: Wilmington
Trust, National Association 1100 North Market Street Wilmington, Delaware 19801
Attention: Rachel L. Simpson Telephone Number: (302) 636-6128 Facsimile Number:
(302) 636-4140



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent By:  

/s/ Joseph McElroy

Name:   Joseph McElroy Title:   Director By:  

/s/ Keith Allman

Name:   Keith Allman Title:   Director Address for notices: 60 Wall Street New
York, New York 10005 Attention: Mary Conners Telephone: (212) 250-4731
Facsimile: (212) 797-5300



--------------------------------------------------------------------------------

MOUNTCLIFF FUNDING LLC as Conduit By:  

/s/ Josh Borg

Name:   Josh Borg Title:   Authorized Signatory Address for notices: 20 Gates
Management LLC 30 Irving Place, 2nd Floor New York, NY 10003 Attention: Vidrik
Frankfather Telephone: (212) 295-4146 Facsimile: (212) 295-3785 E-mail:
mountcliff@20gates.com; and mountcliff.group@db.com



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Alternate Purchaser By:  

/s/ Patrick J. Hart

Name:   Patrick J. Hart Title:   Authorized Signatory By:  

/s/ Chris Fera

Name:   Chris Fera Title:   Authorized Signatory Address for notices: Eleven
Madison Avenue New York, NY 10010 Attention: Conduit Lending Telephone:
(212) 538-1890 Facsimile: (212) 325-4599 Email:
abcp.monitoring@credit-suisse.com



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH as Funding Agent By:  

/s/ Patrick J. Hart

Name:   Patrick J. Hart Title:   Vice President By:  

/s/ Chris Fera

Name:   Chris Fera Title:   Vice President Address for notices: Eleven Madison
Avenue New York, NY 10010 Attention: Conduit Lending Telephone: (212) 538-1890
Facsimile: (212) 325-4599 Email: abcp.monitoring@credit-suisse.com



--------------------------------------------------------------------------------

SUNTRUST BANK as Non-Conduit Committed Purchaser By:  

/s/ David Hufnagel

Name:   David Hufnagel Title:   Vice President Address for notices: 3333
Peachtree Street NE 10th Floor East Atlanta, Georgia 30326 Attention: Kayla
Williams and David Morley Telephone: (404) 926-5475 Facsimile: (404) 495-2171
Email: strh.afg@suntrust.com



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH as Non-Conduit Committed Purchaser By:  

/s/ Joseph McElroy

Name:   Joseph McElroy Title:   Director By:  

/s/ Keith Allman

Name:   Keith Allman Title:   Director Address for notices: 60 Wall Street New
York, New York 10005 Attention: Mary Conners Telephone: (212) 250-4731
Facsimile: (212) 797-5300



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Non-Conduit Committed Purchaser

By:  

/s/ Elizabeth C. Picoli

Name:   Elizabeth C. Picoli Title:   Vice President Address for notices: Bank of
America, National Association 214 North Tryon Street, 15th Floor NC1-027-15-01
Charlotte, North Carolina 28255 Attention: Securitization Finance Group c/o
Robert Wood / Christen Picoli Telephone: 980-388-5938 / 980-388-8138
Email: robert.wood@baml.com elizabeth.c.picoli@baml.com



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC

as Non-Conduit Committed Purchaser

By:  

/s/ Ajay Jagsi

Name:   Ajay Jagsi Title:   Vice President Address for notices: 14241 Dallas
Parkway, Suite 1300 Dallas, Texas 75254 Attention: Ajay Jagsi Telephone:
(972) 361-7220 Facsimile: (866) 719-9124